                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Mon Cheri Bridals, LLC                         )
                                               )
v.                                             )      Case No.      19-cv-2362
                                               )
Does 1-464                                     )      Judge:        Hon. Jorge L. Alonso
                                               )
                                               )      Magistrate:   Hon. Young B. Kim
                                               )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe Store Name                                          Merchant ID
 336    partydressd89ce7acc03911e6bfb206da0be1a17e       584e4d08955ab14d31ee3e25



dismisses them from the suit with prejudice.

Dated this 27th Day of January 2020.           Respectfully submitted,


                                               By:      s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record
                                                      Counsel for Plaintiff

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com
